EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Withdrawn claims 8 and 13-16 have been rejoined for examination and are allowed.

End of Amendment.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior art references of record, singly or combined, teach or suggest a bioactive glass composition comprising specific components in specific concentrations as required in the instant claims, in particular, modifier components comprising at least SrO, additive components comprising at least ZnO and K2O, wherein the ZnO is from 10 to 15 mol% and modifying components are present from 10 to 50 mol% while additive components are from 10 to 40 mol%.  The closest reference is Abraham (US 2013/0295020); however, Abraham fails to teach K2O as one of the two mandatory additive components, instead, Abraham teaches TiO2.  It would not have been obvious to replace TiO2 of Abraham with K2O because titanium and potassium are two different elements sharing no common chemical, physical or mechanical features.  Other references teach bioactive glass composition comprising the mandatory metal oxides as claimed; however, ZnO is well below the required 10 mol%.  For example, CN 102050580 (CN’580) which teaches bioactive glass ceramic comprising SrO, K2O and ZnO; however, the ZnO is present from 1-10wt% (see claims), which translates to 2 mol% at most.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



June 29, 2022